SNAP-ON INCORPORATED
2001 INCENTIVE STOCK AND AWARDS PLAN
(AMENDED AND RESTATED AS OF DECEMBER 29, 2005)

    1.       Purpose and Construction.


    (a)       Purpose. The Snap-on Incorporated 2001 Incentive Stock and Awards
Plan has two complementary purposes: (i) to attract and retain outstanding
people as officers, directors, employees, consultants and advisors and (ii) to
increase shareholder value. The Plan will provide participants incentives to
increase shareholder value by offering the opportunity to acquire shares of the
Company’s common stock, receive monetary payments based on the value of such
common stock, or receive other incentive compensation, on the potentially
favorable terms that this Plan provides.


    (b)       Definitions. All capitalized terms used in this Plan have the
meanings given in Section 14.


    2.       Administration.


    (a)       Committee Administration. The Committee has full authority to
administer this Plan, including the authority to (i) interpret the provisions of
this Plan, (ii) prescribe, amend and rescind rules and regulations relating to
this Plan, (iii) correct any defect, supply any omission, or reconcile any
inconsistency in any Award or agreement covering an Award in the manner and to
the extent it deems desirable to carry this Plan into effect, and (iv) make all
other determinations necessary or advisable for the administration of this Plan.
A majority of the members of the Committee will constitute a quorum, and a
majority of the Committee’s members must make all determinations of the
Committee. The Committee may make any determination under this Plan without
notice or meeting of the Committee by a writing that a majority of the Committee
members have signed. All Committee determinations are final and binding.


    (b)       Delegation to Other Committees or Officers. To the extent
applicable law permits, the Board may delegate to another committee of the Board
or to one or more officers of the Company any or all of the authority and
responsibility of the Committee. However, no such delegation is permitted with
respect to individuals who are Section 16 Participants at the time any such
delegated authority or responsibility is exercised. The Board also may delegate
to another committee of the Board consisting entirely of Non-Employee Directors
any or all of the authority and responsibility of the Committee with respect to
individuals who are Section 16 Participants. If the Board has made such a
delegation, then all references to the Committee in this Plan include such other
committee or one or more officers to the extent of such delegation.


    (c)       No Liability. No member of the Committee, and no officer to whom a
delegation under subsection (b) has been made, will be liable for any act done,
or determination made, by the individual in good faith with respect to the Plan
or any Award. The Company will indemnify and hold harmless such individual to
the maximum extent that the law and the Company’s bylaws permit.


    3.       Eligibility. (a) The Committee may designate from time to time the
Participants to receive Awards under this Plan. The Committee’s designation of a
Participant in any year will not require the Committee to designate such person
to receive an Award in any other year. The Committee may consider such factors
as it deems pertinent in selecting a Participant and in determining the types
and amounts of Awards. In making such selection and determination, factors the
Committee may consider include: (a) the Company’s financial condition;
(b) anticipated profits for the current or future years; (c) the Participant’s
contributions to the profitability and development of the Company; and (d) other
compensation provided to the Participant. Non-Employee Directors automatically
receive Options under Section 6(d), without action of the Committee, and are not
eligible to receive any other Awards.


    4.       Types of Awards.


    (a)       Discretionary Grants of Awards. Subject to the terms of this Plan,
the Committee has full power and authority to: (i) determine the type or types
of Awards to be granted to each Participant; (ii) determine the number of Shares
with respect to which an Award is granted to a Participant, if applicable; and
(iii) determine any terms and conditions of any Award granted to a Participant.
Awards under this Plan may be granted either alone or in addition to, in tandem
with, or in substitution for any other Award (or any other award granted under
another plan of the Company or any Affiliate). Tandem Awards may be granted
either at the same time as, or at different times from, the grant of the other
Awards (or awards) to which they relate.


    (b)       Automatic Grants to Non-Employee Directors. Each Non-Employee
Director will automatically receive Options under this Plan as provided in
Section 6(d).


    5.       Shares Reserved under this Plan.


    (a)       Plan Reserve. An aggregate of 5,000,000 Shares are reserved for
issuance under this Plan. However, not more than 5,000,000 of the reserved
Shares may be issued pursuant to incentive stock options. The number of Shares
reserved for issuance under this Plan shall be reduced only by the number of
Shares delivered in payment or settlement of Awards. As to Awards that are (i)
Restricted Stock, (ii) Performance Shares, or (iii) Performance Units that are
paid in Shares or the value of which is based on the Fair Market Value of
Shares, the Company may not issue, or make payments as to more than 1,000,000
Shares in the aggregate. The limitations of this subsection are subject to
adjustments as provided in Section 12.


    (b)       Replenishment of Shares Under this Plan. If an Award lapses,
expires, terminates or is cancelled without the issuance of Shares or payment of
cash under the Award, then the Shares subject to, reserved for or delivered in
payment in respect of such Award may again be used for new Awards under this
Plan as determined under subsection (a), including issuance as Restricted Stock
or pursuant to incentive stock options. If Shares are issued under any Award and
the Company subsequently reacquires them pursuant to rights reserved upon the
issuance of the Shares, or if previously owned Shares are delivered to the
Company in payment of the exercise price of an Award, then the Shares subject
to, reserved for or delivered in payment in respect of such Award may again be
used for new Awards under this Plan as determined under subsection (a),
including issuance as Restricted Stock, but such shares may not be issued
pursuant to incentive stock options.


    (c)       Addition of Shares from Predecessor Plan. After the Effective Date
of this Plan, if any Shares subject to awards granted under the Amended and
Restated Snap-on Incorporated 1986 Incentive Stock Program would again become
available for new grants under the terms of such prior plan if the prior plan
were still in effect, then those Shares will be available for the purpose of
granting Awards under this Plan, thereby increasing the Shares available under
this Plan as determined under the first sentence of subsection (a). Any such
Shares will not be available for future awards under the terms of the Amended
and Restated Snap-on Incorporated 1986 Incentive Stock Program.


    (d)       Participant Limitations. Subject to adjustment as provided in
Section 12, no Participant may be granted Awards under this Plan that could
result in such Participant: (i) receiving in any single fiscal year of the
Company Options for more than 1,000,000 Shares, (ii) receiving Awards of
Restricted Stock in any single fiscal year of the Company relating to more than
200,000 Shares, (iii) receiving Performance Shares in any single fiscal year of
the Company relating to more than 40,000 Shares; (iv) receiving Awards of
Performance Units in any single fiscal year of the Company with a designated
dollar value that exceeds $1,000,000 and/or receiving Awards of Performance
Units in any single fiscal year of the Company, the value of which is based on
the Fair Market Value of Shares, relating to more than 40,000 Shares; or
(v) receiving an annual incentive award in any single fiscal year of the Company
that is more than $3,000,000. In all cases, determinations under this Section 5
should be made in a manner that is consistent with the exemption for
performance-based compensation that Code Section 162(m) provides.


    6.       Options.


    (a)       Eligibility. The Committee may grant Options to any Participant it
selects. The Committee must specify whether the Option is an incentive stock
option or a nonqualified stock option, but only employees of the Company or a
Subsidiary may receive grants of incentive stock options. Director Options are
automatic grants as specified in subsection (d).


    (b)       Exercise Price. For each Option other than Director Options, the
Committee will establish the exercise price, which may not be less than the Fair
Market Value of the Shares subject to the Option as determined on the date of
grant.


    (c)       Terms and Conditions of Options. An option will be exercisable at
such times and subject to such conditions as the Committee specifies, except
that the Option must terminate no later than 10 years after the date of grant.
In all other respects, the terms of any incentive stock option should comply
with the provisions of Code section 422 except to the extent the Committee
determines otherwise.


    (d)       Terms and Conditions of Non-Employee Director Options. On the date
of each annual meeting of shareholders of the Company during the term of this
Plan, each Non-Employee Director (including members of the Committee) will
automatically be granted on such meeting date a nonqualified stock option for
the purchase of 3,000 Shares at a purchase price equal to the Fair Market Value
of the Shares on such date (“Director Options”). Each Director Option will be
immediately exercisable and, except as the Committee may otherwise provide, will
terminate upon the earliest of: (i) 10 years from the date of grant; (ii) if the
Director is at least age 65 or has completed six years of service, three years
after the Director ceases to serve on the Board for any reason other than death;
(iii) if the Director is not age 65 and has not completed six years of service,
six months after the Director ceases to serve on the Board for any reason other
than death of the Director; or (iv) 12 months after the date of death if the
Director should die while serving, or within any period after termination of his
or her service during which the Director Option was exercisable. Non-Employee
Directors will not be eligible for any other Award under this Plan.


    7.       Performance and Stock Awards.


    (a)       Eligibility for Performance and Stock Awards. The Committee may
grant awards of Restricted Stock, Performance Shares or Performance Units to
Participants the Committee selects.


    (b)       Terms and Conditions. Each award of Restricted Stock, Performance
Shares or Performance Units may be subject to such terms and conditions as the
Committee determines appropriate, including, without limitation, a condition
that one or more Performance Goals be achieved for the Participant to realize
all or a portion of the benefit provided under the Award. However, an award of
Restricted Stock that requires the achievement of Performance Goals must have a
restriction period of at least one year, and an award of Restricted Stock that
is not subject to Performance Goals must have a restriction period of at least
three years. Notwithstanding the foregoing, the Committee may provide that the
restrictions imposed on Restricted Stock are accelerated, and that all or a
portion of the Performance Goals subject to an Award are deemed achieved, upon a
Participant’s death, disability or retirement. The Committee may determine to
pay Performance Units in cash, in Shares, or in a combination of cash and
Shares.


    8.       Annual Management Incentive Awards. The Committee may grant annual
incentive awards each year to such executive officers of the Company as it
selects. The Committee will determine all terms and conditions of the annual
incentive award. However, the Committee must require that payment of all or any
portion of the amount subject to the annual incentive award is contingent on the
achievement or partial achievement of one or more Performance Goals during the
period the Committee specifies. An annual incentive award must relate to a
period of at least one year except that, if the award is made at the time of
commencement of employment with the Company or on the occasion of a promotion,
then the award may relate to a period shorter than one year.


    9.       Transferability. Each Award granted under this Plan is not
transferable other than by will or the laws of descent and distribution, except
that a Participant or Non-Employee Director may, to the extent the Committee
allows and in a manner the Committee specifies: (a) designate in writing a
beneficiary to exercise the Award after the Participant’s or Non-Employee
Director’s death; or (b) transfer any award.


    10.       Termination and Amendment of Plan; Amendment, Modification or
Cancellation of Awards.


    (a)       Term of Plan. This Plan will terminate, and no Award may be
granted, more than ten (10) years after the Effective Date, unless the Board
earlier terminates this Plan pursuant to subsection (b).


    (b)       Termination and Amendment. The Board may amend, alter, suspend,
discontinue or terminate this Plan at any time, subject to the following
limitations:


    (i)        the provisions of Section 6(d) may not be amended more than once
every six (6) months other than to comport with changes in the Code, the
Employee Retirement Income Security Act of 1974, as amended, or the rules
promulgated thereunder;


    (ii)       shareholders must approve any amendment of this Plan if required
by: (A) the rules and/or regulations promulgated under Section 16 of the
Exchange Act (for this Plan to remain qualified under Rule 16b-3), (B) the Code
or any rules promulgated thereunder (to allow for incentive stock options to be
granted under this Plan or to enable the Company to comply with the provisions
of Section 162(m) of the Code so that the Company can deduct compensation in
excess of the limitation set forth in that section), or (C) the listing
requirements of the New York Stock Exchange or any principal securities exchange
or market on which the Shares are then traded (to maintain the listing or
quotation of the Shares on that exchange); and


    (iii)       shareholders must approve any of the following Plan amendments:
(A) an amendment to materially increase any number of Shares specified in
Section 5(a) or 5(d) (except as permitted by Section 12); (B) an amendment to
shorten the restriction periods specified in Section 7(b); or (C) an amendment
to the provisions of Section 10(e).


    (c)       Amendment, Modification or Cancellation of Awards. Except as
provided in subsection (e) and subject to the requirements of this Plan, the
Committee may modify or amend any Award or waive any restrictions or conditions
applicable to any Award or the exercise of the Award, and the terms and
conditions applicable to any Awards may at any time be amended, modified or
canceled by mutual agreement between the Committee and the Participant or any
other persons as may then have an interest in the Agreement, so long as any
amendment or modification does not increase the number of Shares issuable under
this Plan (except as permitted by Section 12).


    (d)       Survival of Committee Authority and Awards. Notwithstanding the
foregoing, the authority of the Committee to administer this Plan and modify or
amend an Award may extend beyond the date of this Plan’s termination. In
addition, termination of this Plan will not affect the rights of Participants or
Non-Employee Directors with respect to Awards previously granted to them, and
all unexpired Awards will continue in force and effect after termination of this
Plan except as they may lapse or be terminated by their own terms and
conditions.


    (e)       Repricing Prohibited. Notwithstanding anything in this Plan to the
contrary, and except for the adjustments provided in Section 12, neither the
Committee nor any other person may decrease the exercise price for any
outstanding Option granted under this Plan after the date of grant nor allow a
Participant or Non-Employee Director to surrender an outstanding Option granted
under this Plan to the Company as consideration for the grant of a new Option
with a lower exercise price.


    (f)       Foreign Participation. To assure the viability of Awards granted
to Participants employed in foreign countries, the Committee may provide for
such special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of this Plan as it determines is necessary or appropriate for such purposes. Any
such amendment, restatement or alternative versions that the Committee approves
for purposes of using this Plan in a foreign country will not affect the terms
of this Plan for any other country. In addition, all such supplements,
amendments, restatements or alternative versions must comply with the provisions
of Section 10(b)(iii).


    11.       Taxes. The Company is entitled to withhold the amount of any tax
attributable to any amount payable or Shares deliverable under this Plan after
giving the person entitled to receive such amount or Shares notice as far in
advance as practicable, and the Company may defer making payment or delivery if
any such tax may be pending unless and until indemnified to its satisfaction.
The Committee may permit a Participant to pay all or a portion of the federal,
state and local withholding taxes arising in connection with (a) the exercise of
a nonqualified stock option, (b) a disqualifying disposition of Shares received
upon the exercise of an incentive stock option, or (c) the lapse of restrictions
on Restricted Stock, by electing to (i) have the Company withhold Shares
otherwise issuable under the Award, (ii) tender back Shares received in
connection with such Award or (iii) deliver other previously owned Shares, in
each case having a Fair Market Value equal to the amount to be withheld.
However, the amount to be withheld may not exceed the total minimum federal,
state and local tax withholding obligations associated with the transaction. The
election must be made on or before the date as of which the amount of tax to be
withheld is determined and otherwise as the Committee requires. The Fair Market
Value of fractional Shares remaining after payment of the withholding taxes may
be paid to the Participant in cash.


    12.       Adjustment Provisions; Change of Control.


    (a)       Adjustment of Shares. In the event of any Change in
Capitalization, a proportionate substitution or adjustment may be made in (i)
the aggregate number and/or kind of shares or other property reserved for
issuance under the Plan and (ii) the number, kind and/or exercise price of
shares or other property to be delivered under the Plan, in each case as may be
determined by the Committee in its sole discretion. Such other proportionate
substitutions or adjustments may be made as shall be determined by the Committee
in its sole discretion. “Change in Capitalization” means any increase,
reduction, change or exchange of shares of Common Stock for a different number
or kind of shares or other securities or property by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
issuance of warrants or rights, stock dividend, stock split or reverse stock
split, combination or exchange of shares, repurchase of shares, change in
corporate structure or otherwise; or any other corporate action, such as
declaration of a special dividend, that affects the capitalization of the
Company.


    (b)       Issuance or Assumption. Notwithstanding any other provision of
this Plan, and without affecting the number of Shares otherwise reserved or
available under this Plan, in connection with any merger, consolidation,
acquisition of property or stock, or reorganization, the Committee may authorize
the issuance or assumption of awards upon such terms and conditions as it may
deem appropriate.


    (c)       Change of Control. Except to the extent the Committee provides a
result more favorable to holders of Awards, upon the occurrence of a Change of
Control,


    (i)        all outstanding Options shall vest automatically;


    (ii)        the restrictions on Restricted Stock shall lapse;


    (iii)        within ten days following the Change of Control, the Company
shall pay each holder of a Performance Share and/or Performance Unit as if the
performance period had expired on the date of the Change of Control;


    (iv)        within ten days following the Change of Control, the Company
shall pay each holder for each Performance Share and/or Performance Unit that
has been earned but not yet paid;


    (v)        each annual incentive award which has not yet been earned as of
the Change of Control shall be deemed to have been earned pro rata as if the
Performance Goals were attained as of the Change of Control, by taking the
product of (A) the Participant’s maximum award opportunity for the fiscal year
and (B) a fraction, the numerator of which is the number of full or partial
months that have elapsed from the beginning of the fiscal year to the date of
the Change of Control and the denominator of which is 12, and within ten days
following the Change of Control, the Company shall pay each holder of such an
annual incentive award, in full settlement thereof, an amount in cash equal to
the value of such pro rata award;


    (vi)        within ten days following the Change of Control, the Company
shall pay to each holder of an annual incentive award that has been earned but
not yet paid, in full settlement thereof, an amount in cash equal to the value
of such award; and


    (vii)        within ten days following the Change in Control, the Company
shall pay to each holder of an Award with respect to which dividend equivalents
or similar amounts have been credited and not yet paid pursuant to any other
provision of this Section 12(c), a cash payment equal to the value of such
dividend equivalents or similar amounts.


    13.       Miscellaneous.


    (a)       Other Terms and Conditions. The grant of any Award under this Plan
may also be subject to other provisions (whether or not applicable to the Award
awarded to any other Participant) as the Committee determines appropriate,
including, without limitation, provisions for:


    (i)        one or more means to enable Participants or Non-Employee
Directors to defer the delivery of Shares or recognition of taxable income
relating to Awards or cash payments derived from the Awards on such terms and
conditions as the Committee determines, including, by way of example, the form
and manner of the deferral election, the treatment of dividends paid on the
Shares during the deferral period or a means for providing a return to a
Participant or Non-Employee Director on amounts deferred, and the permitted
distribution dates or events (provided that no such deferral means may result in
an increase in the number of Shares issuable under this Plan);


    (ii)        the purchase of Shares under Options in installments;


    (iii)        the payment of the purchase price of Options by delivery of
cash or other Shares or other securities of the Company (including by
attestation) having a then Fair Market Value equal to the purchase price of such
Shares, or by delivery (including by fax) to the Company or its designated agent
of an executed irrevocable option exercise form together with irrevocable
instructions to a broker-dealer to sell or margin a sufficient portion of the
Shares and deliver the sale or margin loan proceeds directly to the Company to
pay for the exercise price;


    (iv)        provisions giving the Participant the right to receive dividend
payments or dividend equivalent payments with respect to the Shares subject to
the Award (both before and after the Shares subject to the Award are earned,
vested or acquired), which payments may be either made currently or credited to
an account for the Participant, and may be settled in cash or Shares, as the
Committee determines;


    (v)        restrictions on resale or other disposition; and


    (vi)        compliance with federal or state securities laws and stock
exchange requirements.


In any event, to the extent Rule 16b-3 so requires, Director Options are
automatic, and the amount and terms of such Director Options will be determined
as provided in Section 6(d).

    (b)       No Fractional Shares. No fractional Shares or other securities may
be issued or delivered pursuant to this Plan, and the Committee may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated.


    (c)       Unfunded Plan. This Plan is unfunded and does not create, and
should not be construed to create, a trust or separate fund with respect to this
Plan’s benefits. This Plan does not establish any fiduciary relationship between
the Company and any Participant, Non-Employee Director or other person. To the
extent any person holds any rights by virtue of an Award granted under this
Plan, such rights are no greater than the rights of the Company’s general
unsecured creditors.


    (d)       Requirements of Law. The granting of Awards under this Plan and
the issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity.


    (e)       Governing Law. This Plan, and all agreements under this Plan,
should be construed in accordance with and governed by the laws of the State of
Wisconsin, without reference to any conflict of law principles, except for
corporate law matters which are governed by the laws of the State of Delaware.
Any legal action or proceeding with respect to this Plan, any Award or any award
agreement, or for recognition and enforcement of any judgment in respect of this
Plan, any Award or any award agreement, may only be brought and determined in a
court sitting in the County of Kenosha, or the Federal District Court for the
Eastern District of Wisconsin sitting in the County of Milwaukee, in the State
of Wisconsin.


    (f)       Severability. If any provision of this Plan or any award agreement
or any Award (i) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, or (ii) would
disqualify this Plan, any award agreement or any Award under any law the
Committee deems applicable, then such provision should be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of this Plan, award agreement or Award, then such provision should be
stricken as to such jurisdiction, person or Award, and the remainder of this
Plan, such award agreement and such Award will remain in full force and effect.


    14.       Definitions. Capitalized terms used in this Plan have the
following meanings:


    (a)        “Affiliates” means any corporation, partnership, joint venture,
or other entity during any period in which the Company owns, directly or
indirectly, at least twenty percent (20%) of the equity, voting or profits
interest, and any other business venture that the Committee designates in which
the Company has a significant interest, as the Committee determines in its
discretion.


    (b)        “Award” means grants of Options, Performance Shares, Performance
Units, Restricted Stock or an annual incentive award under this Plan.


    (c)        “Board” means the Board of Directors of the Company.


    (d)        For purposes of this Plan, a “Change of Control” shall be deemed
to have occurred on the first to occur of any one of the events set forth in the
following paragraphs:


    (i)        any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
Beneficially Owned by such Person any securities acquired directly from the
Company or its COC Affiliates) representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding voting securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (A) of paragraph (iii) below; or


    (ii)        the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on January
25, 2002, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act) whose appointment or election
by the Board or nomination for election by the Company’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on January 25, 2002 or whose
appointment, election or nomination for election was previously so approved or
recommended; or


    (iii)        there is consummated a merger or consolidation of the Company
or any direct or indirect subsidiary of the Company with any other corporation,
other than (A) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60% of the combined voting power of the voting securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its COC
Affiliates) representing 25% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding voting securities; or


    (iv)        the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets (in one transaction or a series of related transactions within
any period of 24 consecutive months), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity, at
least 75% of the combined voting power of the voting securities of which are
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.


Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

For purposes of this definition of Change of Control, “COC Affiliate” shall have
the meaning of “affiliate,” as set forth in Rule 12b-2 promulgated under Section
12 of the Exchange Act; “Beneficial Owner” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act; and “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its COC Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company or (v) any individual, entity or group which
is permitted to, and actually does, report its Beneficial Ownership on Schedule
13G (or any successor schedule); provided that if any such individual, entity or
group subsequently becomes required to or does report its Beneficial Ownership
on Schedule 13D (or any successor schedule), such individual, entity or group
shall be deemed to be a Person for purposes hereof on the first date on which
such individual, entity or group becomes required to or does so report
Beneficial Ownership of all of the voting securities of the Company Beneficially
Owned by it on such date.

    (e)       “Change of Control Price” means the higher of (i) the Fair Market
Value of the Shares, as determined on the date of the Change of Control; or (ii)
the highest price per Share paid in the Change of Control transaction.


    (f)       “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.


    (g)       “Committee” means the Organization and Executive Compensation
Committee of the Board (or such successor committee with the same or similar
authority), which must be composed of not less than two Directors, each of whom
must qualify as an “outside director” within the meaning of Code Section 162(m)
and as a “non-employee director” within the meaning of Rule 16b-3.


    (h)       “Common Stock” means the common stock of the Company.


    (i)       “Company” means Snap-on Incorporated, a Delaware corporation, or
any successor to Snap-on Incorporated, a Delaware corporation.


    (j)       “Director” means a member of the Board, and “Non-Employee
Director” means a member of the Board who is not also an employee of the Company
or its Affiliates.


    (k)       “Effective Date” means the date the Company’s shareholders approve
this Plan.


    (l)       “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Any reference to a specific provision of the Exchange Act includes any
successor provision and the regulations and rules promulgated under such
provision.


    (m)       “Fair Market Value” means, per Share on a particular date, the
last sales price on such date on the national securities exchange on which the
Common Stock is then traded, as reported in The Wall Street Journal, or if no
sales of Common Stock occur on the date in question, on the last preceding date
on which there was a sale on such exchange. If the Shares are not listed on a
national securities exchange, but are traded in an over-the-counter market, the
last sales price (or, if there is no last sales price reported, the average of
the closing bid and asked prices) for the Shares on the particular date, or on
the last preceding date on which there was a sale of Shares on that market, will
be used. If the Shares are neither listed on a national securities exchange nor
traded in an over-the-counter market, the price determined by the Committee, in
its discretion, will be used.


    (n)       “Option” means the right to purchase Shares at a stated price.
“Options” may either be “incentive stock options” which meet the requirements of
Code section 422, or “nonqualified stock options” which do not meet the
requirements of Code section 422.


    (o)       “Participant” means an officer or other employee of the Company or
its Affiliates, or an individual that the Company or an Affiliate has engaged to
become an officer or employee, or a consultant or advisor who provides services
to the Company or its Affiliates, who the Committee designates to receive an
Award under this Plan.


    (p)       “Performance Goals” means any goals the Committee establishes that
relate to one or more of the following with respect to the Company or any one or
more Subsidiaries or other business units: revenue; cash flow; net cash provided
by operating activities; net cash provided by operating activities less net cash
used in investing activities; cost of goods sold; ratio of debt to debt plus
equity; profit before tax; gross profit; net profit; net sales; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; Fair Market Value of Shares; basic earnings per share; diluted
earnings per share; return on shareholder equity; average accounts receivable
(calculated by taking the average of accounts receivable at the end of each
month); average inventories (calculated by taking the average of inventories at
the end of each month); return on average total capital employed; return on net
assets employed before interest and taxes; economic value added; return on
year-end equity; and/or in the case of Awards that the Committee determines will
not be considered “performance-based compensation” under Code section 162(m),
such other goals as the Committee may establish in its discretion.


    (q)       “Performance Shares” means the right to receive Shares to the
extent the Company or Participant achieves certain goals that the Committee
establishes over a period of time the Committee designates consisting of one or
more full fiscal years of the Company, but not in any event more than five
years.


    (r)       “Performance Units” means the right to receive monetary units with
a designated dollar value or monetary units the value of which is equal to the
Fair Market Value of one or more Shares, to the extent the Company or
Participant achieves certain goals that the Committee establishes over a period
of time the Committee designates consisting of one or more full fiscal years of
the Company, but in any event not more than five years.


    (s)       “Plan” means this Snap-on Incorporated 2001 Incentive Stock and
Awards Plan, as amended from time to time.


    (t)       “Restricted Stock” means Shares that are subject to a risk of
forfeiture and/or restrictions on transfer, which may lapse upon the achievement
or partial achievement of Performance Goals during the period specified by the
Committee and/or upon the completion of a period of service, as determined by
the Committee.


    (u)       “Section 16 Participants” means Participants who are subject to
the provisions of Section 16 of the Exchange Act.


    (v)       “Share” means a share of Common Stock.


    (w)       “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations (other than
the last corporation in the chain) owns stock possessing more than fifty percent
(50%) of the total combined voting power of all classes of stock in one of the
other corporations in the chain.


*****